DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 22 November 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1 and 4-6; and has canceled claims 3 and 13.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn, claims 4-8 are rejoined as they depend from and include all the limitations of allowable claim 1, and claims 1 and 4-8 are allowed. 

Response to Arguments
Applicant’s arguments, see page 7 of the Applicant’s Remarks, filed 22 November 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103, as well as the previous rejection of canceled claim 13 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 4-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, III, and IV, as set forth in the Office action mailed on 13 March 2020, is hereby withdrawn and claims 4-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4-8 are allowed.

Claim 1 is allowed primarily on the basis of the inclusion of the limitation “from the difference image under optimal imaging conditions, select as the determination region a center of the difference region for which the brightness difference is maximized” in combination with the remaining limitations of the claim. 
Eiji et al. (JP 06-123611 – cited in IDS) is the closest prior art to the claimed invention.  Eiji teaches to generate a difference image by comparing an image of a component in the correct orientation and an image of the component in another orientation and teaches obtaining a brightness difference region for which a brightness difference in the difference image is maximized.  However, Eiji does not teach or suggest using “a center of the difference region for which the brightness difference is maximized” as a determination region used to determine orientation of a component.
Inagaki et al. (US PGPub 20120162405 – cited in previous PTO-892) teaches generating an optimal image by obtaining the largest difference in average luminance between a designated area and a comparison area in an adjustment image.  However, Inagaki does not teach or suggest using “a center of the difference region for which the brightness difference is maximized” as a determination region used to determine orientation of a component.
Bryll et al. (US PGPub 20060093205 – cited in previous PTO-892) teaches selecting optimal imaging condition for which a brightness difference is maximized, but provides no teaching or suggestion related to using the center of a difference region as a determination region for determining orientation of a component.

Claims 4-8 depend on claim 1 and are allowed for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864